Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Frank S. Kula appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his civil complaint for lack of subject matter jurisdiction and for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Kula v. United States, No. 3:07-cv-00114-REM-JES, 2009 WL 222912 (N.D.W.Va. Jan. 28, 2009). We *216dispense with oral argument because the facts and legal contentions are adequately-presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.